[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUG 23, 2011
                               No. 11-11459                   JOHN LEY
                           Non-Argument Calendar                CLERK
                         ________________________

                   D.C. Docket No. 3:10-cv-00228-LC-EMT

CCB, LLC,
A Florida Limited Liability Company,
CHARLES B. BARNIV,
CYNTHIA BARNIV,
BRUCE G. WITKIND,

                                                          Plaintiffs - Appellants,

                                       versus

BANKTRUST,
An Alabama Banking Corporation,

                                                          Defendant - Appellee.

                        ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                              (August 23, 2011)

Before BARKETT, MARCUS and PRYOR, Circuit Judges.
PER CURIAM:

      CCB, LLC, Charles and Cynthia Barniv, and Bruce Witkind appeal a

judgment to stay their civil action against BankTrust. The district court stayed the

action in deference to a state court action involving the same parties and the same

financial transaction. CCB, the Barnivs, and Witkind argue that the district court

abused its discretion when it stayed the case after weighing the six factors

identified by the Supreme Court in Colorado River Water Conserv. Dist. v. United

States, 424 U.S. 800, 818–19, 96 S. Ct. 1236, 1247 (1976). We affirm.

      CCB purchased real property by obtaining a mortgage from BankTrust that

was secured by guarantees from the Barnivs and Witkind. CCB defaulted on the

loan and, in August 2009, BankTrust filed in a Florida court an action to foreclose

on the property and to obtain judgments against CCB, the Barnivs, and Witkind.

CCB, the Barnivs, and Witkind answered that they had been induced fraudulently

to obtain the loan, and they filed an action in the district court repeating their

allegations that they had been defrauded by BankTrust and alleging that

BankTrust had violated federal and state racketeering and lending laws.

      The district court did not abuse its discretion by staying the later action.

The district court could stay the later action against BankTrust pending the

outcome of the earlier action filed by BankTrust because both actions involved

                                           2
substantially the same parties, property, and issues. See Moorer v. Demopolis

Waterworks and Sewer Bd., 374 F.3d 994, 997–98 (11th Cir. 2004). The district

court evaluated the factors identified in Colorado River and reasonably determined

that the progress of the proceedings in state court, the predominance of state law

issues, and the likelihood of piecemeal litigation weighed in favor of abstaining

until the earlier action filed by BankTrust is resolved in state court. We cannot say

that the district court clearly erred in balancing those factors or that the stay will

“result in a substantial injustice” to CCB, the Barnivs, or Witkind. Moorer, 374

F.3d at 997.

      We AFFIRM the stay of the action against BankTrust.




                                           3